This Court had previously remitted this matter to the Supreme Court for a violation of probation hearing (63 AD3d 558 [2009]). The court conducted a hearing and correctly determined that defendant had violated probation. However, in light of all the circumstances of the case we find the sentence excessive to the extent indicated.
The arguments in defendant’s pro se supplemental brief do not warrant any remedy other than the indicated reduction of sentence. Concur — Andrias, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.